Citation Nr: 0500192	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for osteoarthritis of 
the left foot with hallux valgus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes the veteran withdrew from appellate 
consideration the issue of entitlement to service connection 
for prostate cancer during an August 2004 hearing.  Thus, the 
issues on appeal are as noted on the title page of this 
decision.


FINDINGS OF FACT

1.  Diabetes was not manifested during active service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service. 

2.  Glaucoma was not manifested during active service or 
within one year of separation from service, and is not shown 
to be of service origin or related to any incident of 
service.

3.  Osteoarthritis of the left foot with hallux valgus was 
not manifested during active service or within one year of 
separation from service, and is not shown to be causally or 
etiologically related to service. 





CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Glaucoma was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Osteoarthritis of the left foot with hallux valgus was 
not incurred in or aggravated by active duty, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in March 2002, prior to the July 2002 
adjudication, informed him of the elements needed to 
substantiate his claims for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disabilities.  There is no 
indication of any outstanding records, identified by the 
appellant, which have not been obtained.  In this case, the 
Board notes that the complete set of service medical records 
is not in the claims file and, presumably, was destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
Available service records in the file consist only of the 
April 1954 separation examination.  In correspondence 
received in September 2002, the veteran informed the RO he 
had no service medical records in his possession.  During his 
August 2004 hearing, the veteran reported no other 
information regarding treatment for the claimed disabilities.  
The record discloses the RO has submitted repeated requests 
for searches for medical records, and has attempted to 
reconstruct records relevant to this period from alternate 
sources.  The record shows the veteran was provided NA Form 
13055, but did not return this form to the RO.  Although the 
veteran has not provided the RO with detailed information 
regarding his in service treatment, subsequent searches have 
not yielded any additional records.  Thus, the Board is 
satisfied that all sources for further development of the 
record have been exhausted and that further referral of this 
matter to the NPRC will not result in additional development 
of the record.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)

Following a review of the record, the Board finds that its 
duty has been met and that VA has made reasonable efforts to 
obtain records in support of the veteran's claims.  The Board 
concludes that additional development action by the RO is not 
warranted with respect to the issues on appeal.  

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Arthritis, 
glaucoma, and diabetes mellitus may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In the context of this appeal, the Board must decide whether 
the weight of the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event.  However, if the weight of the evidence is against the 
veteran's claims, the claims must be denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's report of separation examination, dated in 
April 1954, is negative for any findings of abnormality or 
defect.  

A report of VA examination, dated in August 1996, referenced 
diagnostic impressions of diabetes, left foot condition, 
gout, and poor circulation in both feet, each by history.  
The veteran reported a history of diabetes treated with oral 
antihyperglycemia medication for three years.  He also 
reported a two year history of pain involving the sole of the 
left foot, and a five month history of poor circulation in 
both feet.  Physical examination showed the feet were 
objectively and functionally normal.  Examination of the eyes 
showed normal conjunctivae and cornea, bilaterally.  The 
pupils were equal and reactive to light, with intact 
extraocular movements.  Peripheral vision was evaluated as 
normal.  No diagnostic impression was noted with regard to 
the veteran's eyes or visual acuity. 

From 1986 to 2002 the veteran received intermittent private 
and VA treatment for various disorders, to include diabetes, 
glaucoma, and foot pain with degenerative disease shown on x-
ray studies. 

The veteran underwent VA (QTC) medical examination in June 
2002.  The medical examination report referenced diagnoses of 
non-insulin dependent diabetes, hypertensive heart disease, 
hypertension, osteoarthritis of the feet with arthritic 
changes demonstrated, and prostate cancer manifested by 
elevated prostate-specific antigen (PSA).  In conjunction 
with this examination, the veteran reported a history of 
diabetes for several years treated with medication, and 
restricted diet and activity.  The veteran also reported a 48 
year history of arthritis in the left foot.  The examination 
report noted examination of the head, eyes, ears and nose was 
normal and did not reference a diagnostic impression relative 
to the eyes. 

A June 2002 report of VA (QTC) ophthalmologic examination 
referenced a diagnostic impression of hemiretinal vein 
occlusion of the left eye; severe glaucoma damage of both 
eyes, greater in the left eye; and visually significant 
cataracts of both eyes.  The veteran reported a history of 
glaucoma and diabetes.  

During an August 2004 hearing, the veteran provided 
testimonial evidence in support of his claims. It was 
essentially the veteran's contention that the claimed 
disabilities were incurred in or related to incidents of 
active duty.  

To summarize, the evidence demonstrates the veteran's 
diabetes, glaucoma, and foot disorder were first clinically 
documented many years after his release from active duty.  
These post service medical records contain no opinion or 
findings relating these disorders to his military service 
however.

The Board has carefully considered the evidence in this case.  
In this regard, the medical evidence of record does not 
support a causal relationship between service and the 
currently diagnosed diabetes mellitus, glaucoma, and left 
foot disorder.  Notably, there is a crucial absence of any 
clinical findings or diagnoses of the claimed disabilities at 
the time of the veteran's release from service and for many 
years thereafter.  The first clinical notation relative to 
the claimed conditions is not documented until decades later.  
Moreover, there is no evidence of diabetes or glaucoma or 
arthritis within one year following separation from service.

In this case, the only evidence supporting the veteran's 
claims is his own lay statements.  He is competent to discuss 
symptomatology he experiences relative to the claimed 
disabilities.  Where the question presented requires a 
medical determination, however, only those possessing medical 
knowledge may offer opinion on etiology.  There is no 
indication and the veteran does not allege he possesses any 
specialized training or medical knowledge.  As such, he is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause, such as eating canned 
food in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Although the Board does not doubt the sincerity 
of the veteran's belief that the claimed disabilities are of 
service origin, the objective medical evidence of record does 
not support a finding that the claimed disabilities are 
causally related to his period of active duty.  In the 
absence of such evidence, the claims must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for diabetes is denied.

Service connection for glaucoma is denied.

Service connection for osteoarthritis of the left foot with 
hallux valgus is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


